DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 06/29/2021 has been entered.
Election/Restriction & Status of Claims
Status Identifier
Claim Number(s)
Currently Amended
6, 8
Original
11-13
Previously Presented
9, 41-42
Withdrawn
1, 3-5, 14-15, 17-28, 30-40
Cancelled
2, 7, 10, 16, 29



Instant claims filed 07/07/2021 had the status identifiers as listed above. Therefore, claims 6, 8, 9, 11-13 and 41-42 remain for examination and are addressed in this office action.
Claims 1, 3-5 14-15, 17-28, and 30-40 remain withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected inventions, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 11/20/2020.
Claim Interpretation
Given the broadest reasonable interpretation consistent with the instant specification, the term “ultra-high strength” employed in the instant claims is interpreted as a steel having “a yield strength of between 700 and 1600 MPa, a tensile strength of between 1000 and 2100 MPa” as recited in the independent claim 6 as well as in the specification.
Given the broadest reasonable interpretation consistent with the instant specification, the term “purposeful addition” employed in the instant claims is interpreted in view of the definition “A purposeful addition is 5 ppm of boron, or more” provided in ¶[0072] of the specification.

Terminal Disclaimer
The terminal disclaimer filed on 05/11/2021 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of Application No. 16/784,826, Application No. 16/934,168 and U.S. Patent No. US 10,815,544 B2 has been reviewed and is accepted.  The terminal disclaimer has been recorded.
In view of the accepted terminal disclaimer, the nonstatutory double patenting rejections as stated in the Final Rejection dated 04/12/2021 have been withdrawn.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 8-9, 12 and 41 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding Claims 8-9, 12 and 41, instant claims recite as follows.
Claim 8. The ultra-high strength weathering thin cast steel strip of claim 6 further comprising a pair of opposing surfaces wherein less than 50% of the pair of opposing surfaces contain prior austenite grain boundary depressions. 

Claim 12. The ultra-high strength weathering thin cast steel strip of claim 6 further comprising a hot rolled thickness of between a 15% and 50% reduction of the as cast thickness.
Claim 41. The ultra-high strength weathering thin cast steel strip of claim 6 further comprising a pair of opposing surfaces having a smear pattern and free of prior austenite grain boundary depressions.
It is unclear due to the phrase “further comprising” if the limitations are directed to the properties of the steel strip of claim 6 or if it is requiring the steel strip to further comprise or in other words, the steel strip would be an intermediate product and the steel of the dependent claims would be a final product that has these limitations.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:

2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 6, 8, 9, 11-13 and 41-42 are rejected under 35 U.S.C. 103 as being unpatentable over US 5129966 A of Rao (US’966).
List 1
Element
Instant Claims
(weight%)
Prior Art US’966
(weight%)
C
between 0.20% and 0.35%
0.05 – 0.50 
Cr
less than 1.0%
0.5 – 4.0
Mn
between 0.7% and 2.0%
0.5 – 2.0
Si
between 0.10% and 0.50%
0.1 – 0.5 
Cu
between 0.1% and 1.0%
0.1 – 2.0
Nb
less than or equal to 0.12%
0.005 – 0.04
Mo
less than 0.5%
-
Ni
between 0.5% and 1.5%
0.1 – 3.0 
Al
less than 0.01%
Not required (optional); 0.01 – 0.05 
Fe + impurities
Balance
Balance







Regarding claims 6 and 11, US 5129966 A of Rao (US’966) {whole document} teaches {abstract col 3:1-25} “A high strength, low alloy, low to medium carbon steel casting is provided of the Fe/Cr/C type containing by weight about 0.1 to 0.5% Si, said steel characterized by the presence of a small but effective amount of each of Cu and Ni sufficient to enhance the c, a fine grained microstructure consisting essentially of lath martensite enveloped by a thin film of retained austenite, said austenite being further characterized by enhanced mechanical stability.” wherein  the steel with a composition wherein the claimed ranges of the various elements of the instant alloy of the instant claims overlap or lie inside the ranges of various elements of the alloy of the prior art as shown in the List 1 above. (With respect to Al, the prior art teaches that it is not a not a required element and therefore does not have to be present in it, for ex: see claims 1-6 of the prior art where no Al is required thereby reading on the “less than 0.01%” of the instant claims). As the claimed ranges overlap or lie inside ranges disclosed by the prior art, a prima facie case of obviousness is established as it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to select the claimed composition over the prior art disclosure since the prior art teaches the similar property/utility throughout the disclosed ranges. In the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990); In re Geisler, 116 F.3d 1465, 1469-71, 43 USPQ2d 1362, 1365-66 (Fed. Cir. 1997). See MPEP § 2144.05 I.
Regarding the limitation of the steel “having, by volume, at least 75% martensite formed from prior austenite grain sizes of at least 100 µm” (claim 6) and “the martensite in the steel sheet comes from an austenite grain size of greater than 150 μm” (claim 11) of the instant claims, the prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990); In re Geisler, 116 F.3d 1465, 1469-71, 43 USPQ2d 1362, 1365-66 (Fed. Cir. 1997). See MPEP § 2144.05 I.
With respect to the claimed limitation of the microstructure having at least 75% by volume martensite (claim 6), the prior art further teaches (claim 5) “the amount of retained austenite ranges from 1 to 10 volume percent, and the steel having a microstructure comprising a major phase of lath martensite enveloped by a minor phase of retained austenite” which means that the martensite in the prior art can range from 90-99 volume% thereby reading on the instant limitations. In the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990); In re Geisler, 116 F.3d 1465, 1469-71, 43 USPQ2d 1362, 1365-66 (Fed. Cir. 1997). See MPEP § 2144.05 I.
Regarding the claimed limitation of steel having “a yield strength of between 700 and 1600 MPa, a tensile strength of between 1000 and 2100 MPa, and an elongation of between 1% and 10%” (claim 6), the prior art teaches that its steel has i) {claim 6} a tensile strength of at least 200 ksi (converts to ~1378 Mpa), ii) {Table III} yield strengths of 184, 169 ksi compared with 220, 207 ksi tensile strength which gives yield ratio of 0.8364 and 0.8164 meaning that the yield strength given the lowest yield ratio of 0.8164 provides a range of 163.285 ksi of yield strength (compared to 200 ksi of tensile strength), iii) {Table III} the specific samples have elongation of 5%, 4.5 % prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990); In re Geisler, 116 F.3d 1465, 1469-71, 43 USPQ2d 1362, 1365-66 (Fed. Cir. 1997). See MPEP § 2144.05 I. Since the steel of the prior art meets “a yield strength of between 700 and 1600 MPa, a tensile strength of between 1000 and 2100 MPa”, it therefore meets the “ultra-high strength” limitation employed in the instant claims.
Regarding the claimed limitation of “a corrosion index of 6.0 or greater” and it being a “weathering steel”, it is noted that the instant specification {[0005], [0014], [0046], [0065]} teaches that the corrosion index calculation is made via the ASTM G101 formulaic expression                         
                            C
                            u
                            *
                            26.01
                            +
                            N
                            i
                            *
                            3.88
                            +
                            C
                            r
                            *
                            1.2
                            +
                            S
                            i
                            *
                            1.49
                            +
                            P
                            *
                            17.28
                            -
                            C
                            u
                            *
                            N
                            i
                            *
                            7.29
                            -
                            N
                            i
                            *
                            P
                            *
                            9.1
                            -
                            C
                            u
                            *
                            C
                            u
                            *
                            33.39
                        
                     wherein the content of each element is in weight percentage. Although the prior art does not disclose this formulaic expression or range, since the prior art discloses a composition wherein the claimed ranges of the various elements of the instant alloy overlap or lie inside the ranges of various elements of the alloy of the prior art (see compositional analysis above), the ranges of the formulaic expression of the instant claims would also overlap or lie inside the values of the prior art resulting from the instant formulaic expressions. In other words, the claimed ranges of corrosion index of the instant claims would overlap or lie inside the range provided by the prior art when the formulaic expression is applied. In addition, it is well settled that there is no invention in the discovery of a general formula if it covers a composition described in the prior art, In re Cooper and Foley 1943 C.D. 357, 553 O.G. 177; 57 USPQ 117, Saklatwalla v. Marburg, 620 O.G. 685, 1949 C.D. 77, and In re Pilling, 403 O.G. 513, 44 F(2) 878, 1931 C.D. 75. Since the prior art meets the claimed corrosion index, the steel of the prior art would be a weathering steel since it would have the corrosion index as claimed in the instant claims. In addition, the prior art teaches {col 
Regarding the claimed limitation of “cast steel strip” and “as cast thickness of less than or equal to 2.5 mm” (claim 6), the prior art teaches a steel casting and various uses associated with the casting but does not explicitly teach it being a steel strip or the specific thickness ranges of the instant claims. However, MPEP provides that with regard to the shape, merely changing the shape/size/proportion of a prior art product would not be sufficient to distinguish from that prior art product as it has been held that changing the shape/size/proportion would require only ordinary skill in the art and hence are considered routine expedients. See MPEP § 2144.04 (IV). Therefore, making the specific shape/thickness as claimed in the instant claims would require only ordinary skill in the art since shape/thickness modification using casting (for example strip casting) is well known in the art of steel making.
Regarding claims 8-9, 13 and 41, it is noted that prior art does not teach of the steel “comprising a pair of opposing surfaces wherein less than 50% of the pair of opposing surfaces contain prior austenite grain boundary depressions” (claim 8), “comprising a pair of opposing surfaces wherein 10% or less of the pair of opposing surfaces contain prior austenite grain boundary depressions” (claim 9), “passes a 3T 180 degree bend test” (claim 13)  and “comprising a pair of opposing surfaces having a smear pattern and free of prior austenite grain boundary depressions” (claim 41). 
Where the claimed and prior art products are identical or substantially identical in structure or composition, or are produced by identical or substantially identical processes, a prima facie case of either anticipation or obviousness has been established. In re Best, 562 F.2d 1252, 1255, 195 USPQ 430, 433 (CCPA 1977). See MPEP § 2112.01 I. “Products of In re Spada, 911 F.2d 705, 709, 15 USPQ2d 1655, 1658 (Fed. Cir. 1990). See MPEP § 2112.01 II.
 Therefore, it is expected that the alloy of the prior art possesses the properties as claimed in the instant claims since a) the claimed and prior art products are identical or substantially identical in composition (see compositional analysis above), b) the claimed and prior art products are identical or substantially identical in structure (see microstructure analysis above) and c) the claimed and prior art products are produced by identical or substantially identical processes (casting). Moreover, the steel of the prior art has substantially identical properties of yield strength, tensile strength and elongation as claimed in claim 6 (see claim 6 analysis above) which would lead one skilled in the art to arrive at the position that claimed properties of the instant claims would also be present in the steel of the prior art. Since the Office does not have a laboratory to test the reference alloy, it is applicant’s burden to show that the reference alloy does not possess the properties as claimed in the instant claims.  See In re Best, 195 USPQ 430, 433 (CCPA 1977); In re Marosi, 218 USPQ 289, 292-293 (Fed. Cir. 1983); In re Fitzgerald et al., 205 USPQ 594 (CCPA 1980).
	In the alternative, if these properties (claims 8, 9 and 41) are directed to the final product with the claimed properties, since the product of the prior art is substantially identical in composition and structure as the one claimed, then it would also be capable of undergoing further changes to attain the properties of the instant claims. 
Regarding claim 12, instant claim recites “a hot rolled thickness that is between a 15% and 50% reduction of the as cast thickness”. The instant limitations are reciting process limitations of how the steel thickness of claim 6 are being formed. In other words, these limitations are product-by-process limitations. However, MPEP provides that product-by-process claims are not limited to the manipulations of the recited steps, only the structure implied by the steps. “Even In re Thorpe, 777 F.2d 695, 698, 227 USPQ 964, 966 (Fed. Cir. 1985). See MPEP § 2113. The prior art teaches a product, a steel sheet which is martensitic with high strength and as noted above would be obvious to be shaped, the product of the prior art reads on the instant claimed product thereby meeting the instant claimed limitations.
Regarding claim 42, the prior art does not teach of boron being present in the steel and therefore reads on the limitations of the instant claims.
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 6, 8, 9, 11-13 and 41-42 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1-29 of copending Application No. 16/984,475 (reference application). (Examiner is using US 2021/0087649 A1 for claims comparison). Although the claims at issue are not identical, they are not patentably distinct from each other because the reference application teaches “carbon alloy steel strip” with substantially identical properties, structure and composition of the instant claims. The PAGS (prior austenite grain size) limitation is taught in claims dated 09/10/2021. With respect to those properties not explicitly recited in the claims of the reference application such as smear and depression, the reference steel would have the properties due to its similarity in other properties, structure and composition. “Products of identical chemical composition can not have mutually exclusive properties.” A chemical composition and its properties are inseparable. Therefore, if the prior art teaches the identical chemical structure, the properties applicant discloses and/or claims are necessarily present. In re Spada, 911 F.2d 705, 709, 15 USPQ2d 1655, 1658 (Fed. Cir. 1990). MPEP § 2112.01 II. With respect to the instant claims 10-11, since instant claims are product-by-product claims and since the determination of patentability is based on the product itself, the claims of the reference application reads on the instant claims since they teach a substantially identical product. 
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.
Response to Arguments
In view of the accepted terminal disclaimer filed on 05/11/2021 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of Application No. 16/784,826, Application No. 16/934,168 and U.S. Patent No. US 10,815,544 B2, the nonstatutory double patenting rejections as stated in the Final Rejection dated 04/12/2021 have been withdrawn.
Applicant’s arguments, terminal disclaimer along with amendments to the claims, with respect to the rejection(s) of claim(s) under 35 USC 112 (a) and (b) and double patenting rejections have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of newly found prior art. Please see 35 USC 103 / Double Patenting rejections above as to how the prior art meets the instant claims. 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOPHY S. KOSHY whose telephone number is (571)272-0030.  The examiner can normally be reached on M-F 8:30 AM- 5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JOPHY S. KOSHY/Primary Examiner, Art Unit 1733